It appeared in evidence that the defendant, who was a single woman and sister to the plaintiff, had induced him to return from Tennessee, to which State he had removed, by promise of pecuniary advantage; that after his return they had fallen out, he had beaten her, and she refused to comply with her engagement. They then agreed to leave the "matter in dispute" to two referees, and the submission bond executed by them, provided that upon the arbitration the plaintiff might have "his letters examined with other testimony," and that the defendant might "produce testimony to rebut the evidence in said letters"; in the meantime that the plaintiff should surrender possession of certain property belonging to the defendant; the bond concluded by (546) providing that either party should pay to the other whatever damages should be awarded.
The award, amongst other things not necessary to be stated here, directed the defendant to pay to the plaintiff $500.00.
Upon the trial in the court below, after the plaintiff had made out his case, the defendant suggested that the award had been wrongfully conducted, and thereupon showed that she had offered evidence before the arbitrators of the battery committed upon her by the plaintiff, whereby she said that she had been greatly injured, and that they refused to hear it.
One of the arbitrators testified that, although they had refused to hear the evidence, as not pertinent to the matter submitted to them, they had notwithstanding taken it into consideration, and awarded to the plaintiff a less amount of damages upon that account.
His Honor instructed the jury that the evidence offered by the defendant was properly excluded by the arbitrators.
Verdict for the plaintiff. Rule for a new trial discharged. Judgment and appeal.
When this case was before the Court at June Term, 1864, it was decided that parol evidence was admissible to show what matters were submitted to arbitration, and what matters were brought to the attention of the arbitrators, and because such evidence had been rejected in the court below, the judgment was reversed and a venire de novo ordered. The question presented in the bill of exceptions on the present appeal is whether the testimony offered by the defendant to *Page 415 
show that the plaintiff had committed a battery upon her whereby she was greatly injured, and which the arbitrators had refused       (547) to hear, was pertinent to the matters referred to them. His Honor held in the court below that it was not, and in that we think he erred.
It appears from the terms of the submission and the facts stated by the arbitrators in their award, that the plaintiff, being a brother of the defendant, was induced by her to remove from Tennessee where he then resided, and to come and take charge of his sister's mill in Orange County, North Carolina; that in the course of his management of her business they fell out and quarreled and then agreed to submit the matters in dispute between them to arbitration.
On the trial before the arbitrators the plaintiff's grounds of complaint were fully heard and considered, and then the defendant offered to prove on her part, that the plaintiff during their business connection committed a battery upon her, but the arbitrators refused to hear the testimony because they considered it to be irrelevant. In our view of the case it was not only relevant, but important. The plaintiff was in the employment of the defendant as the manager or keeper of her mill. The business connection between the parties was very much the same as that which exists between an employer and an overseer. As employer the defendant had the right to inquire into the manner in which the plaintiff was conducting her business, and if he were misbehaving himself she had the right to discharge him, and under certain circumstances without pay. Fly v. Armstrong, 5 Jon., 339; Lane v.Phillips, 6 Jon., 455. The question what is sufficient cause for a dismissal is one of law. Hendrickson v. Anderson, 5 Jon., 246. And we think an unjustifiable battery of the employer by the manager or overseer would be a sufficient cause for dismissal. At all events it would be a proper matter to be considered in estimating the damages to which the party dismissed was entitled for having been discharged from his employment. The arbitrators seem to have had a vague        (548) idea that the defendant had some claim to compensation for beating, as they said that they had awarded the plaintiff a less amount of damages in consequence of it. It is strange that this idea had not suggested to them the inconsistency and injustice of attempting to decide upon the defendant's claim while refusing to hear her proof to show what it was with all its attendant circumstances.
In estimating the compensation to which the defendant was entitled, for the battery committed upon her, we are not to be understood as including damages for the mere pain which the person may have suffered. *Page 416 
As the arbitrators erred in deciding to reject the defendant's testimony, for irrelevancy, so the court erred in sustaining their decision. The consequence is that the judgment must be reversed and avenire de novo awarded.
PER CURIAM.                                   Venire de novo
(549)